Case 19-32231-jal   Doc 333-1   Filed 09/14/20   Entered 09/14/20 19:36:38   Page 1
                                       of 15




                    EXHIBIT 1
  Case
Case   19-32231-jal
     15-33896-KRH           Doc 2887
                            Doc 333-1 Filed
                                       Filed06/30/16
                                             09/14/20 Entered
                                                       Entered06/30/16
                                                               09/14/2021:23:46
                                                                        19:36:38 Desc
                                                                                    PageMain
                                                                                           2
                                                                    Docket #2887 Date Filed: 06/30/2016
                                    Document  of 15
                                                  Page 1 of 14



 JONES DAY                                         HUNTON & WILLIAMS LLP
 North Point                                       Riverfront Plaza, East Tower
 901 Lakeside Avenue                               951 East Byrd Street
 Cleveland, Ohio 44114                             Richmond, Virginia 23219
 Telephone: (216) 586-3939                         Telephone: (804) 788-8200
 Facsimile: (216) 579-0212                         Facsimile: (804) 788-8218
 David G. Heiman (admitted pro hac vice)           Tyler P. Brown (VSB No. 28072)
 Carl E. Black (admitted pro hac vice)             J.R. Smith (VSB No. 41913)
 Thomas A. Wilson (admitted pro hac vice)          Henry P. (Toby) Long, III (VSB No. 75134)
                                                   Justin F. Paget (VSB No. 77949)
 Attorneys for Debtors and Debtors in Possession


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


 In re:                                                   Chapter 11

 Alpha Natural Resources, Inc., et al.,                   Case No. 15-33896 (KRH)

                                 Debtors.                 (Jointly Administered)


                           NOTICE OF FILING OF SETTLEMENT
                       AGREEMENT WITH ENVIRONMENTAL GROUPS

          PLEASE TAKE NOTICE OF THE FOLLOWING:

                1.      Bankruptcy Filing. On August 3, 2015, the above-captioned debtors and
 debtors in possession (collectively, the "Debtors") each filed a voluntary petition for relief
 pursuant to chapter 11 of title 11 of the United States Code in the United States Bankruptcy
 Court for the Eastern District of Virginia (the "Bankruptcy Court").

                2.     Plan and Disclosure Statement. On May 25, 2016, the Debtors filed the
 Second Amended Joint Plan of Reorganization of Debtors and Debtors in Possession (as it may
 be modified, supplemented or amended, the "Plan"), the solicitation version of which is attached
 as Exhibit A to the Notice of Filing of Solicitation Versions of (A) Second Amended Joint Plan of
 Reorganization and (B) Related Second Amended Disclosure Statement (Docket No. 2594).

                3.      The Environmental Groups Settlement. The Debtors have entered into a
 settlement with Sierra Club, West Virginia Highlands Conservancy and Ohio Valley
 Environmental Coalition (collectively, the "Environmental Groups") that resolves the
 Environmental Groups' objections to confirmation of the Plan (the "Environmental Groups
 Settlement"). The Environmental Groups Settlement provides that it is incorporated into the
 Plan and shall be subject to approval by the Bankruptcy Court in connection with confirmation
 therof.



 NAI-1501386307v1
                                                                  ¨1¤UF¡0&>                  .C«
                                                                      1533896160630000000000014
  Case
Case   19-32231-jal
     15-33896-KRH         Doc 2887
                          Doc 333-1 Filed
                                     Filed06/30/16
                                           09/14/20 Entered
                                                     Entered06/30/16
                                                             09/14/2021:23:46
                                                                      19:36:38 Desc
                                                                                PageMain
                                                                                     3
                                  Document  of 15
                                                Page 2 of 14


                    4.   Attached hereto as Annex I is a copy of the Environmental Groups
 Settlement.

                5.     The Debtors intend to seek approval of the Environmental Groups
 Settlement, in accordance with its terms, at the hearing on confirmation of the Plan.



  Dated: June 30, 2016                             Respectfully submitted,
         Richmond, Virginia
                                                   /s/ Henry P. (Toby) Long, III
                                                   Tyler P. Brown (VSB No. 28072)
                                                   J.R. Smith (VSB No. 41913)
                                                   Henry P. (Toby) Long, III (VSB No. 75134)
                                                   Justin F. Paget (VSB No. 77949)
                                                   HUNTON & WILLIAMS LLP
                                                   Riverfront Plaza, East Tower
                                                   951 East Byrd Street
                                                   Richmond, Virginia 23219
                                                   Telephone: (804) 788-8200
                                                   Facsimile: (804) 788-8218

                                                   David G. Heiman (admitted pro hac vice)
                                                   Carl E. Black (admitted pro hac vice)
                                                   Thomas A. Wilson (admitted pro hac vice)
                                                   JONES DAY
                                                   North Point
                                                   901 Lakeside Avenue
                                                   Cleveland, Ohio 44114
                                                   Telephone: (216) 586-3939
                                                   Facsimile: (216) 579-0212

                                                   ATTORNEYS FOR DEBTORS
                                                   AND DEBTORS IN POSSESSION




 NAI-1501386307v1                               -2-
  Case
Case   19-32231-jal
     15-33896-KRH     Doc 2887
                      Doc 333-1 Filed
                                 Filed06/30/16
                                       09/14/20 Entered
                                                 Entered06/30/16
                                                         09/14/2021:23:46
                                                                  19:36:38 Desc
                                                                            PageMain
                                                                                 4
                              Document  of 15
                                            Page 3 of 14


                                      ANNEX I




 NAI-1501386307v2
  Case
Case   19-32231-jal
     15-33896-KRH       Doc 2887
                        Doc 333-1 Filed
                                   Filed06/30/16
                                         09/14/20 Entered
                                                   Entered06/30/16
                                                           09/14/2021:23:46
                                                                    19:36:38 Desc
                                                                              PageMain
                                                                                   5
                                Document  of 15
                                              Page 4 of 14
                                                                          EXECUTION VERSION


             SETTLEMENT AGREEMENT WITH ENVIRONMENTAL GROUPS

         THIS AGREEMENT (as it may be amended or modified from time to time, this
 "Settlement Agreement") is made and entered into as of June 24, 2016, by and among: (a) Alpha
 Natural Resources, Inc. ("ANR"), on behalf of itself and its debtor-affiliates, including, without
 limitation, the Signatory Debtors (collectively with ANR, the "Debtors" or, when used in
 reference to such Debtors on or after the Effective Date (as defined herein), the "Reorganized
 Debtors"); and (b) Contura Energy, Inc. (the "Purchaser"); and (c) Sierra Club, West Virginia
 Highlands Conservancy and Ohio Valley Environmental Coalition (collectively, the "Groups"
 and collectively with the Debtors and the Purchaser, the "Parties").

         WHEREAS, on August 3, 2015 (the "Petition Date"), the Debtors each filed voluntary
 petitions for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy
 Code") in the United States Bankruptcy Court for the Eastern District of Virginia
 (the "Bankruptcy Court"), which cases are being jointly administered under case
 number 15-33896 (KRH) (collectively, the "Chapter 11 Cases");

        WHEREAS, on May 25, 2016, the Debtors filed the Second Amended Joint Plan of
 Reorganization of Debtors and Debtors in Possession in the Chapter 11 Cases (as it may be
 modified, supplemented or amended, the "Plan"), the solicitation version of which is attached as
 Exhibit A to the Notice of Filing of Solicitation Versions of (A) Second Amended Joint Plan of
 Reorganization and (B) Related Second Amended Disclosure Statement (Docket No. 2594);

         WHEREAS, on March 20, 2012, the Groups filed Civil Action No. 3:12-cv-0785
 (the "West Virginia Action") in the United States District Court for the Southern District of West
 Virginia (the "West Virginia Court") alleging violations by Debtors Elk Run Coal Company and
 Alex Energy, Inc. (together, the "Signatory Debtors") of West Virginia's narrative water quality
 standards for biological stream protections as incorporated into Debtors' West Virginia National
 Pollution Discharge Elimination System ("WV/NPDES") Permit Nos. WV1003968,
 WV1013441, WV1015362, WV1012401, and WV1019601 (collectively, but excluding
 WV1019601, the "West Virginia Permits");

        WHEREAS, on February 2, 2015, the Groups and the Signatory Debtors entered into a
 Consent Decree resolving the West Virginia Action as to the West Virginia Permits and
 dismissing with prejudice the Groups' claims as to WV/NPDES Permit No. WV1019601;

         WHEREAS, the Consent Decree required the Debtors to bring outfalls associated with
 the West Virginia Permits into compliance by August 1, 2019, by either (i) employing efforts to
 achieve a Genus Level Index of Most Probable Stream Status ("GLIMPSS") score of (a) 53 in
 the months of March through May and (b) 55 in the months of June through October in a
 receiving stream for an outfall or (ii) constructing and operating a system designed to achieve a
 conductivity measurement at or below 300 uS/cm at or immediately downstream of an outfall;

        WHEREAS, the Consent Decree requires the Debtors to comply with the following
 milestones by the following deadlines (the "Compliance Schedule"):




 NAI‐1501306373v7
  Case
Case   19-32231-jal
     15-33896-KRH        Doc 2887
                         Doc 333-1 Filed
                                    Filed06/30/16
                                          09/14/20 Entered
                                                    Entered06/30/16
                                                            09/14/2021:23:46
                                                                     19:36:38 Desc
                                                                               PageMain
                                                                                    6
                                 Document  of 15
                                               Page 5 of 14



                              MILESTONE                                          DEADLINE

 Complete Design Basis background development, including flow                 February 1, 2016
 measurement and water quality analysis

 Complete evaluation of compliance alternatives and select Proposed             May 1, 2016
 Treatment Strategy

 Complete pilot testing, if required by the Proposed Treatment                 August 1, 2016
 Strategy, and begin preliminary engineering

 Complete preliminary engineering of Proposed Treatment Strategy                May 1, 2017

 Complete detailed engineering of Proposed Treatment Strategy                 October 1, 2017

 Begin construction of Proposed Treatment Strategy                            February 1, 2018

 Final Compliance Date                                                         August 1, 2019

         WHEREAS, pursuant to the Consent Decree, the Consent Decree, including the attached
 appendices, may be modified only by a subsequent written agreement signed by all parties
 thereto. Where the modification constitutes a material change to the Consent Decree, the
 modification shall only be effective upon approval by the West Virginia Court.

         WHEREAS, the Groups assert, and the Debtors agree, that the Debtors' obligations
 under the Consent Decree are ongoing, are not subject to discharge, will continue in full force
 and effect after the confirmation and effectiveness of the Plan, and the West Virginia Court
 retains and will retain jurisdiction to oversee implementation of the Consent Decree;

         WHEREAS, nothing in this Settlement Agreement modifies any of the requirements of
 the separate Consolidated Litigation Consent Decree resolving Civil Action Nos. 2:12-cv-3412;
 2:13-cv-6870; 5:12-cv-1464; and 2:13-cv-20571, and the Parties agree that the Debtors’
 obligations under that Consolidated Litigation Consent Decree are ongoing, are not subject to
 discharge, will continue in full force and effect after the confirmation and effectiveness of the
 Plan, and the West Virginia Court retains and will retain jurisdiction to oversee implementation
 of that Consolidated Litigation Consent Decree;

         WHEREAS, the Debtors are in general compliance with, and are continuing to perform
 their ongoing obligations in accordance with, the Consent Decree;

         WHEREAS, the Debtors entered into a transaction (the "Sale Transaction") pursuant to
 that certain Asset Purchase Agreement with the Purchaser and attached as Exhibit I.A.250 to the
 Plan providing for (a) the sale of certain of the Debtors' assets to the Purchaser, (b) the
 assumption of certain of the Debtors' liabilities by the Purchaser;

         WHEREAS, a non-profit entity called "Appalachian Headwaters" has been formed to
 further environmental reclamation practices in the Appalachia region;


 NAI‐1501306373v7                                 -2-
  Case
Case   19-32231-jal
     15-33896-KRH          Doc 2887
                           Doc 333-1 Filed
                                      Filed06/30/16
                                            09/14/20 Entered
                                                      Entered06/30/16
                                                              09/14/2021:23:46
                                                                       19:36:38 Desc
                                                                                 PageMain
                                                                                      7
                                   Document  of 15
                                                 Page 6 of 14


        WHEREAS, Debtor Rostraver Energy Company ("Rostraver") owns those certain coal
 reserves located in the Freeport Seam of Coal (sometimes referred to as the Upper Freeport Coal
 Seam) and limited Pittsburg 8 Seam (mostly mined) located in Westmoreland and Fayette
 Counties, Pennsylvania (together with all associated rights, the "Rostraver Reserve"), and
 approximately 2,400 acres of surface property overlying the Rostraver Reserve in Westmoreland
 County, Pennsylvania (the "Rostraver Land");

        WHEREAS, Debtor Paynter Branch Mining, Inc. ("Paynter Branch") currently holds
 mining permit number S-4001-06 (the "Paynter Branch Permit"), which permit relates to an
 approximately 507-acre surface mine in the State of West Virginia where mining has not
 commenced;

        WHEREAS, the Parties desire to enter into this Settlement Agreement to resolve the
 Groups' objections to the Plan and to provide for the modification of the Plan and of the Consent
 Decree;

         WHEREAS, the terms of this Settlement Agreement are incorporated into the Plan, and
 the Parties intend that this Settlement Agreement shall be subject to approval by the Bankruptcy
 Court in connection with confirmation of the Plan;

        NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
 hereinafter set forth, the Parties hereto agree as follows:

          1.        Modification of the Consent Decree.

                  (a)    On the Effective Date (as such term is defined in the Plan), the Groups and
          the Signatory Debtors will jointly file a motion (the "Modification Motion") requesting
          that the West Virginia Court enter a modification to the Consent Decree substantially in
          the form attached hereto as Exhibit A (the "Amended Consent Decree") to extend all
          deadlines in the Compliance Schedule by three years.

                  (b)    The Groups and the Debtors or the Reorganized Debtors, as applicable,
          agree to cooperate and work in good faith with each other and to take all actions
          reasonably necessary to obtain the West Virginia Court's entry of the Amended Consent
          Decree as promptly as practicable.

         2.      Modification of Plan. The Debtors shall modify the Plan to incorporate the
 terms of this Settlement Agreement as fully set forth herein and the order confirming the Plan
 shall contain a provision expressly approving the Settlement Agreement.

         3.      Withdrawal of Plan Objections. Within two business days of the date that the
 final Party executes this Settlement Agreement, the Groups shall withdraw any objection they
 have filed to confirmation of the Plan and approval of the Sale Transaction. The Groups shall
 terminate the discovery process and shall not oppose confirmation of the Plan or approval of the
 Sale Transaction in proceedings before the Bankruptcy Court.

        4.      Payments to Appalachian Headwaters. The Debtors and the Reorganized
 Debtors, as applicable, will make a total of $5.5 million in payments on behalf of the Signatory


 NAI‐1501306373v7                                  -3-
  Case
Case   19-32231-jal
     15-33896-KRH          Doc 2887
                           Doc 333-1 Filed
                                      Filed06/30/16
                                            09/14/20 Entered
                                                      Entered06/30/16
                                                              09/14/2021:23:46
                                                                       19:36:38 Desc
                                                                                 PageMain
                                                                                      8
                                   Document  of 15
                                                 Page 7 of 14


 Debtors to Appalachian Headwaters pursuant to the following schedule:

                   (a)      $1.3 million upon the later of (i) two business days after the Effective Date
          or (ii) the filing of the Modification Motion, which amount the Groups and Appalachian
          Headwaters shall have no obligation to refund, so long as they have cooperated and
          worked in good faith to obtain the Amended Consent Decree pursuant to Section 1(b)
          hereof, whether or not the West Virginia Court approves the Modification Motion and
          enters the Amended Consent Decree;

                  (b)   $1.0 million upon the West Virginia Court's entry of the Modified Consent
          Order provided, however, that the foregoing amount shall be paid into escrow for the
          benefit of Appalachian Headwaters upon the filing of the Modification Motion; and

                 (c)    $1.6 million on each of March 31, 2017 and March 31, 2018, conditioned
          upon the West Virginia Court having entered the Modified Consent Order.

         5.     Purchaser's Guarantee. The Purchaser agrees to guarantee the Reorganized
 Debtors' obligations to make the payments provided for in Section 4(c) hereof but otherwise
 shall have no obligations under this Settlement Agreement.

         6.     Donation of the Rostraver Reserve. The Reorganized Debtors shall cause
 Rostraver to donate the Rostraver Reserve to a non-profit to be designated by the Groups for the
 purpose of restricting any future mining of the coal seams associated with the Rostraver Reserve.
 The Groups shall designate the recipient of the Rostraver Reserve within one year following the
 Effective Date, and the Reorganized Debtors shall consummate the donation of the Rostraver
 Reserve to the Groups' designee within 60 days of such designation. In the event that the Groups
 do not designate a non-profit to receive the Rostraver Reserve within one year following the
 Effective Date, the Reorganized Debtors and the Groups shall meet and confer to determine a
 mutually agreeable disposition of the Rostraver Reserve.

        7.      Sale of Rostraver Land. Within 45 days of the Effective Date, the Reorganized
 Debtors will begin the process of marketing the Rostraver Land and shall proceed as
 expeditiously as practicable with the sale of the Rostraver Land. The Reorganized Debtors shall
 donate the proceeds from the sale of the Rostraver Land up to $2 million to Appalachian
 Headwaters, which amount shall be in addition to the amounts provided for pursuant to Section 3
 hereof. Any proceeds of the sale of the Rostraver Land in excess of $2 million shall be retained
 by the Reorganized Debtors.

         8.     Surrender of Paynter Branch Permit. Upon the Effective Date, Paynter Branch
 shall surrender the Paynter Branch Permit in accordance with applicable law.

          9.        Appalachian Headwaters' Use of Funds.

                 (a)    Appalachian Headwaters shall use the funds paid to it pursuant to the
          Settlement Agreement for the following purposes:

                          (i)    To design the Pilot Projects (as defined below);



 NAI‐1501306373v7                                    -4-
  Case
Case   19-32231-jal
     15-33896-KRH          Doc 2887
                           Doc 333-1 Filed
                                      Filed06/30/16
                                            09/14/20 Entered
                                                      Entered06/30/16
                                                              09/14/2021:23:46
                                                                       19:36:38 Desc
                                                                                 PageMain
                                                                                      9
                                   Document  of 15
                                                 Page 8 of 14


                          (ii)    To pay for those portions of the Pilot Projects relating to
                                  innovative reclamation techniques that the Reorganized Debtors
                                  otherwise would not undertake; and

                          (iii)   To manage projects, seek additional funds for water and land
                                  reclamation and for environmental education.

                  (b)     Appalachian Headwaters will, with the funds provided pursuant to this
          Settlement Agreement, give first priority to performing work at sites currently subject to
          mining permits held by, or mined land otherwise owned by, the Reorganized Debtors to
          the extent practicable (as reasonably determined by Appalachian Headwaters). The
          Parties anticipate that a significant majority of the funds to be used for the Pilot Projects
          shall be spent at Reorganized Debtor sites.

          10.       Reclamation Pilot Projects.

                  (a)    The Reorganized Debtors, together with Appalachian Headwaters, shall
          use their reasonable best efforts to identify locations upon permits held by the
          Reorganized Debtors for the Groups and/or the Reorganized Debtors to test new or
          innovative reclamation and/or stream mitigation techniques developed by Appalachian
          Headwaters (collectively, the "Pilot Projects").

                          (i)     The Debtors shall meet with Appalachian Headwaters within 30
                                  days of the submission by Appalachian Headwaters of a list of
                                  potential Pilot Projects to discuss which Pilot Projects can be
                                  completed and to select appropriate locations for such Pilot
                                  Projects.

                          (ii)    The Debtors understand that the ability to place a conservation
                                  easement upon the completion of a Pilot Project is an essential
                                  element of selecting a location for a Pilot Project. The Groups
                                  understand that the Reorganized Debtors may not have authority to
                                  commit to placing such conservation easements on leased
                                  properties and are unable to expend funds to purchase those rights.
                                  Appalachian Headwaters and the Debtors, on behalf of the
                                  Reorganized Debtors, will work together in selecting locations
                                  where the Reorganized Debtors already have the authority to place
                                  conservation easements and, if necessary, to work with third-party
                                  property owners to secure such rights; provided that, nothing
                                  herein shall require the Reorganized Debtors to expend money in
                                  placing these conservation easements other than typical filing fees,
                                  recording fees, administrative fees, and taxes. Unless waived by
                                  Appalachian Headwaters in its sole discretion, conservation
                                  easements shall be placed on land after the Pilot Projects are
                                  complete.




 NAI‐1501306373v7                                    -5-
 Case
Case   19-32231-jal Doc
     15-33896-KRH   Doc 333-1  Filed 06/30/16
                        2887 Filed   09/14/20 Entered
                                               Entered 06/30/16
                                                        09/14/20 21:23:46
                                                                 19:36:38 Desc
                                                                          Page Main
                                                                               10
                             Document  of 15
                                           Page 9 of 14


                  (b)    The Reorganized Debtors, together with Appalachian Headwaters, will
          target a minimum of 250 acres of cumulative reclamation through the Pilot Projects and
          will work together to develop a budget for in-kind contributions and plan for each Pilot
          Project. The Parties anticipate that priority will be given to sites where there are only
          reclamation activities left to complete.

                 (c)   The Reorganized Debtors will spend up to $375,000 per year in 2017,
          2018 and 2019 through in-kind contributions, including costs associated with operator,
          equipment time, maintenance and fuel, to complete the Pilot Projects.

          11.       Long-Term Reclamation Collaboration

                  (a)    The Reorganized Debtors and their affiliates and Appalachian Headwaters
           will negotiate an agreement-in-principle (the "Agreement-in -Principle") to explore
           further opportunities to cooperate on reclamation of additional properties held by the
           Reorganized Debtors.

                  (b)     The Agreement-in-Principle shall set forth the terms and conditions by
          which the Reorganized Debtors and Appalachian Headwaters shall attempt to expand the
          innovative techniques that are proven by the Pilot Projects to be successful to additional
          sites and cost-sharing issues related to additional costs associated with these techniques.

                 (c)    Assuming that appropriate sites can be identified, the Debtors agree that
          the Reorganized Debtors will provide at their cost machinery, maintenance and labor for
          future Appalachian Headwaters projects that take place on the Reorganized Debtors'
          property.

                  (d)     Appalachian Headwaters and the Debtors will use commercially
          reasonable efforts to negotiate and enter into a definitive agreement regarding the scope
          of future collaboration on reclamation projects within 9 months of the Effective Date.

                 (e)     The Parties shall not be responsible or liable for the effects of any actions
          or omissions of Appalachian Headwaters.

         12. Default. Upon the occurrence of a default under this Settlement Agreement that
  continues for at least 30 days, any non-defaulting Party may pursue all available remedies under
  applicable law.

           13.      Conditions to Effectiveness.

                (a)        The following shall be conditions to the effectiveness of this Settlement
          Agreement:

                           (i)    This Settlement Agreement shall have been approved by the
                                  Bankruptcy Court;

                           (ii)   The Plan, as it may be amended consistent with the terms of this
                                  Settlement Agreement, shall be confirmed; and


 NAI‐1501306373v7                                    -6-
 Case
Case   19-32231-jal Doc
     15-33896-KRH   Doc 333-1 Filed 06/30/16
                        2887 Filed  09/14/20 Entered
                                              Entered 06/30/16
                                                       09/14/20 21:23:46
                                                                19:36:38 Desc
                                                                         Page Main
                                                                              11
                            Document  of 15
                                         Page 10 of 14


                         (iii)   The Effective Date shall have occurred.

                   (b)     The rights of all Parties hereto shall be reserved in the event that any of
          the conditions to effectiveness set forth in subsection (a) hereof does not occur. In such
          event, nothing contained herein or in any draft hereof shall constitute an admission of
          liability or lack thereof by any of the Parties hereto, or shall be admissible as evidence in
          any court of law or other legal proceeding for any purpose, other than for the purposes of
          obtaining approval of or enforcing the Agreement.

         14.     Covenants, Cooperation and Good Faith Efforts. The Groups and the Debtors
 or the Reorganized Debtors, as applicable, agree to cooperate and work in good faith with each
 other to effectuate the provisions of this Settlement Agreement.

          15.    Third Party Beneficiaries. The Parties acknowledge and agree that nothing in
 this Settlement Agreement is intended to benefit or create any right or cause of action in, or on
 behalf of, any person other than the Parties hereto and Appalachian Headwaters (and their
 affiliated persons, entities, successors, and assigns who are intended to be beneficiaries of the
 releases and settlements set forth herein).

        16.     Successors and Assigns. The provisions of this Settlement Agreement shall be
 binding on the Parties and their successors and assigns, including any trustee appointed under the
 Bankruptcy Code and shall inure to the benefit of the Parties and their successors and assigns.

         17.     Entire Agreement. This Settlement Agreement, together with all documents and
 other agreements referenced herein, constitutes the entire agreement and understanding among
 the Parties with respect to the subject matter hereof, and there are no representations,
 understandings, or agreements relative hereto which are not fully expressed herein or therein.

         18.    Governing Law. This Settlement Agreement shall be governed by and construed
 under the laws of the State of West Virginia without regard for the conflicts of laws provisions
 thereof.

          19.    Authority and Validity. Each Party otherwise represents, warrants and
 acknowledges, as of the Effective Date and, in the case of the Debtors, subject to approval by the
 Bankruptcy Court, that: (a) it has all the requisite authority (i) to execute and deliver this
 Settlement Agreement and the other documents and instruments contemplated hereby, to which
 it is contemplated to be a party, (ii) to perform its obligations under this Settlement Agreement
 and the other documents and instruments contemplated hereby to which it is contemplated to be
 a party and (iii) to consummate the transactions contemplated herein and therein; (b) such Party's
 execution and delivery of, and performance under, this Settlement Agreement and the other
 documents and instruments contemplated hereby to which it is contemplated to be a party and
 the consummation of the transactions contemplated herein and therein have been duly authorized
 by all necessary action, and no other action or proceeding is necessary to authorize and approve
 this Settlement Agreement or the other documents and instruments contemplated hereby to
 which it is contemplated to be a party or any of the transactions contemplated herein or therein;
 (c) this Settlement Agreement has been duly executed and delivered by such Party and
 constitutes a legal, valid and binding agreement by it, enforceable against it in accordance with



 NAI‐1501306373v7                                    -7-
 Case
Case   19-32231-jal Doc
     15-33896-KRH   Doc 333-1 Filed 06/30/16
                        2887 Filed  09/14/20 Entered
                                              Entered 06/30/16
                                                       09/14/20 21:23:46
                                                                19:36:38 Desc
                                                                         Page Main
                                                                              12
                            Document  of 15
                                         Page 11 of 14


 the terms of this Settlement Agreement; and (d) the execution, delivery and performance by such
 Party (when such performance is due) of this Settlement Agreement does not and shall not
 (i) violate any provision of law, rule or regulation applicable to it or (ii) conflict with, result in a
 breach of or constitute (with due notice or lapse of time or both) a default under any material
 contractual obligation to which it is a party.

         20.     No Reliance. Each Party represents and warrants that in entering into this
 Settlement Agreement it is relying on its own judgment, belief and knowledge and, as applicable,
 on that of any attorney it has retained to represent it in this matter. In entering into this
 Settlement Agreement, no Party is relying on any representation or statement made by any other
 Party or any person representing such other Party.

       21.    Modification or Amendment. This Settlement Agreement may be modified or
 amended only by written agreement executed by each of the Parties.

         22.     Further Assurances. From and after the Effective Date, each of the Parties
 agrees to use their respective commercially reasonable efforts to execute or cause to be executed
 and deliver or cause to be delivered all such agreements, instruments and documents and take or
 cause to be taken all such further actions as may reasonably be necessary from time to time to
 carry out the intent and purpose of this Settlement Agreement and to consummate the
 transactions contemplated hereby and thereby.

         23.    Construction. This Settlement Agreement has been drafted through a
 cooperative effort of all Parties, and none of the Parties shall be considered the drafter of this
 Settlement Agreement so as to give rise to any presumption of convention regarding construction
 of this document. All terms of this Settlement Agreement were negotiated at arms'-length, and
 this Settlement Agreement was prepared and executed without fraud, duress, undue influence or
 coercion of any kind exerted by any of the Parties upon the other. In the event of any
 inconsistency between the terms of this Settlement Agreement and the Plan, the terms of this
 Settlement Agreement shall govern.

         24.    Headings. Titles and headings in this Settlement Agreement are inserted for
 convenience of reference only and are not intended to affect the interpretation or construction of
 the Settlement Agreement.

         25.    Execution in Counterpart. This Settlement Agreement may be executed in one
 or more counterparts, each of which shall be deemed an original, but all of which together shall
 constitute one and the same instrument. All signatures of the Parties to this Settlement
 Agreement may be transmitted by facsimile or by electronic mail, and such transmission will, for
 all purposes, be deemed to be the original signature of such party whose signature it reproduces
 and will be binding upon such party.

        26.     Severability. If any provision of this Settlement Agreement is determined to be
 prohibited or unenforceable, then such provision shall be ineffective to the extent of such
 prohibition or unenforceability without invalidating the remaining provisions hereof.




 NAI‐1501306373v7                                    -8-
 Case
Case   19-32231-jal Doc
     15-33896-KRH   Doc 333-1 Filed 06/30/16
                        2887 Filed  09/14/20 Entered
                                              Entered 06/30/16
                                                       09/14/20 21:23:46
                                                                19:36:38 Desc
                                                                         Page Main
                                                                              13
                            Document  of 15
                                         Page 12 of 14
 Case
Case   19-32231-jal Doc
     15-33896-KRH   Doc 333-1 Filed 06/30/16
                        2887 Filed  09/14/20 Entered
                                              Entered 06/30/16
                                                       09/14/20 21:23:46
                                                                19:36:38 Desc
                                                                         Page Main
                                                                              14
                            Document  of 15
                                         Page 13 of 14


        IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the date set forth above.



ALPHA NATURAL RESOURCES, INC., SIERRA CLUB
on behalf of itself and its debtor-affiliates




 By:                                     By:
 Its:                                    Its:


 CONTURA ENERGY, INC.                    WEST VIRGINIA HIGHLANDS
                                         CONSERVANCY




                                         By:
                                         Its:


                                         OHIO VALLEY ENVIRONMENTAL
                                         COALITION




                                         By:
                                         Its:




 NAI-1501306373v7                           -9-
 Case
Case   19-32231-jal Doc
     15-33896-KRH   Doc 333-1 Filed 06/30/16
                        2887 Filed  09/14/20 Entered
                                              Entered 06/30/16
                                                       09/14/20 21:23:46
                                                                19:36:38 Desc
                                                                         Page Main
                                                                              15
                            Document  of 15
                                         Page 14 of 14


         IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
 as of the date set forth above.



 ALPHA NATURAL RESOURCES, INC.,                  SIERRA CLUB
 on behalf of itself and its debtor-affiliates




 _________________________________               ___________________________________
 By:                                             By: Peter M. Morgan
 Its:                                            Its: Staff Attorney


 CONTURA ENERGY, INC.                            WEST VIRGINIA HIGHLANDS
                                                 CONSERVANCY




 ___________________________________ _________________________________
 By:                                 By:
 Its:                                     J. Michael Becher
                                     Its: Counsel/ proxy


                                                 OHIO VALLEY ENVIRONMENTAL
                                                 COALITION




                                                 _________________________________
                                                 By:
                                                      J. Michael Becher
                                                 Its: Counsel/ proxy




 NAI-1501306373v7                                  -9-
